Title: From Benjamin Franklin to Richard Bache, 25 July 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, July 25. 1773
I wrote to you per Capt. Osborne, and have little to add, but that I had yesterday a Line from Preston expressing their Joy on the News I had communicated to them of their new Relation, that they were all well, and should write to you in a few Days via Liverpoole.

This will be delivered to you by Messrs. John Hewson and Nathaniel Norgrove, who are recommended to me as sober industrious young Men, and very ingenious in their Business of Calico or Linen Printing; I wish they may meet with Encouragement to carry it on among us, as there is a great deal of Linen worn in our Country, and a great deal of printed goes from hence. I therefore recommend them to your Civilities and Advice, as they will be quite Strangers there. I imagine some of the neighbouring Villages will suit best for them to work in, perhaps Germantown, or Derby. I am, Your affectionate Father
B Franklin
Mr Bache
